Lowell, C. J.
The plaintiffs own the Eichardson patent, No. 71,643, for an improved salt bottle. The defendant makes a bottle under the later patent of White, No. 198,554. No evidence has been produced to impeach the validity of the Eichardson patent as an improvement upon the salt bottles in use at its date. They were Crossman’s and Beach’s; and Eichardson improved on the former, and the defendant on the latter. Both appear to be patentable improvements, but that of the defendant contains the distinguishing characteristic of Eichardson’s, which is a movement of the pulverizer up and down when the bottle is used in the ordinary way.
Decree for complainants.